Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 12 November 2020 has been entered. Claim 1 has been amended.  Claims 3, 7, and 10 have been cancelled.  No claims have been added.  Claims 1, 2, 4-6, 8, 9, and 11-20 are still pending in this application, with only claim 1 being independent.

Response to Arguments
Applicant's arguments filed 4 February 2021 have been fully considered but they are not persuasive.
Applicant alleges Yu, as modified by Neuman, fails to disclose encapsulating not only the lamp bead but also portions of the first and second conducting wires in close proximity to each of the plurality of lamp beads. Further, Applicant alleges Yu, as modified by Neuman, fails to disclose the encapsulation prevents contact of each of the plurality of lamp beads and portions of the first and second conducting wires. However, the Examiner respectfully disagrees.  As rejected below, Neuman is cited as teaching the encapsulation. Looking to Neuman’s fig. 7 and the corresponding text, the epoxy encapsulates all of the LEDs. Therefore, the lamp beads would both encapsulate the plurality of lamp beads as well as the first and second conducting wires in close proximity to each of the plurality of lamp beads in addition to preventing their contact to ambient air.  Therefore, the previous rejection has been maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2008/0024071; hereinafter ‘Yu’), and further in view of Neuman (US 2008/0143267; hereinafter ‘Neuman’).
Regarding claim 1, Yu discloses a high-voltage lamp string, comprising: 
a plurality of resistors (at least 314, 318, 334, 336; at least figs. 3-5), a plurality of lamp beads (at least 316, 332, 358, 366, 360, 368, at least figs. 3-5), a first conducting wire (312, 348, at least figs. 3-5) configured to conduct a current, a second conducting wire (310, 346; at least figs. 3-5) configured to conduct a current and a working wire (321, 347, at least figs. 3-5) for connecting the plurality of lamp beads (316, 332, 358, 366, 360, 368) in series, wherein each of the plurality of resistors (314, 318, 334, 336) is connected between two respective adjacent wires among the three wires (310, 312, 321 or 348, 346, 347), and the first conducting wire (312, 348) and the second conducting wire (310, 346) are connected with a plug (at 302, 304, 350, and/or 380; at least figs. 3 and 5) so as to turn on the plurality of lamp beads (316, 332, 358, 366, 360, 368) on the working wire after the plug is energized; and 
each of the plurality of lamp beads (316, 332, 358, 366, 360, 368) is encapsulated (via at least 384; fig. 4).  
Yu does not disclose what holds the lamp beads within the encapsulation. 

It would have been obvious to one having ordinary skill in the art before the effective filing date to fix by glue, as suggested by Neuman, portions of Yu’s first conducting wire and Yu’s second conducting wire at a position, within the encapsulation 384, corresponding to the lamp bead.
One would have been motivated to do so to ensure the LED and leads stay firmly connected and in place.

Regarding claim 2, Yu discloses the first conducting wire (312, 348), the second conducting wire (310,346) and the working wire (321,347) are arranged in parallel (as seen in at least figs. 3 and 5), and at the position where each lamp bead is connected with the working wire, the first conducting wire and the second conducting wire are in close proximity (as seen in at least figs. 3-5.  The examiner notes “close proximity” is a relative term which does not provide any definitive structural arrangement).

Regarding claim 4, Yu discloses a lampshade (386, as seen in at least fig. 4) is installed outside each lamp bead (at least 316, 332, 358, 366, 360, 368) that is already encapsulated and fixed (as seen in at least fig. 4).



Regarding claims 8 and 9, Yu discloses each of the resistors (314, 318, 334, 336) is encapsulated (by at least 384) and fixed with corresponding portions of the first conducting wire and the second conducting wire at the position of the resistor (as seen in at least figs. 3-5).

Regarding claim 11, Yu discloses the claimed invention as indicated above.
Yu does not specify if the wires are single or multi-core.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to have each of Yu’s first conducting wire, the second conducting wire and the working wire made from a single-core wire or a multi-core wire. 
One would have motivated to do so as one having ordinary skill in the art would recognize both are well-known and readily-available for use within applications such as light strings for handling sufficient electrical loads. 



Regarding claims 15-17, Yu, as modified by Neuman, discloses the protection sleeves (not numbered, but seen in at least fig. 4) of the first conducting wire and the second conducting wire are stripped at a position corresponding to each of the lamp beads (as seen in at least fig. 4), each of the plurality of lamp beads (316, 332, 358, 366, 360, 368) is encapsulated and fixed by glue, as modified by Neuman, with portions of the first conducting wire and the second conducting wire at the position corresponding to the lamp bead (as seen in at least fig. 4).

Regarding claims 18 and 19, Yu discloses the claimed invention as indicated above.
Yu does not specifically disclose the material of the insulation layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date to make Yu’s protection sleeves out of a polyvinyl chloride material.
One would have been motivated do so as PVC is well-known, readily-available, and an inexpensive option within the art to coat electrical wires.

Regarding claim 20, Yu, as modified by Neuman, discloses high-voltage lamp string system, comprising a plug and the high-voltage lamp string according to claim 1, wherein the first conducting wire and the second conducting wire in the high-voltage lamp string are connected with the plug (as seen in at least fig. 11, as disclosed in at least paragraph [0038]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTWF 1pm-6pm and R 2pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875